DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on September 23, 2021.

Response to Arguments
The Applicant did not present complete arguments.  In response to the amendments, please see the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) determining, causing, and receiving steps carried out by a processor, memory, and computer interfaces.  The processor, memory, and computer interfaces can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. para. 10-15).
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas.  The dependent claims are directed to analyzing and directing data.
Claim 1 does not recite additional steps and do not add more to the claim to take it out of the realm of abstraction.  Claim 1 recite(s) determining, causing, and receiving steps carried out by a processor, memory, and computer interfaces.  The processor, See Spec. para. 10-15).
  The claim does not integrate the judicial exception into a practical application.  
Claims 1-3 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elmore (2011/0055223).

Elmore discloses:

As per claim 1, software, consisting of at least one processor; and at least one memory having instructions stored thereon which, determine a probability of occurrence for each of the plurality of possible future markets based on probability information and reliability information associated with the probability information; based at least in part on the probabilities, determine increased or decreased value to buy or sell shares that a first one of the plurality of possible future markets will occur; cause to be presented to a plurality of users at a plurality of corresponding computer interfaces information indicating an opportunity to buy or sell shares at the determined value that the first possible future market will occur, the plurality of computer interfaces being in networked communication with the at least one processor; responsive to the act of causing to be presented the information, receive from a first of a plurality of users a first purchase that the first possible future market will occur; and cause a payout to be paid to the first user based on the first purchase and determining that first possible future market has occurred.  Essentially, an improvement . . . (para.26-27, 35—discusses wagers and payout amount determined based upon artist and brand name, for example; para.12-13--discusses alternative embodiment allowing users to compete against one another).  It would have been obvious to one have ordinary skill in the art at the time of the effective 

As per claim 2, in which the plurality of users is comprised by a second user and a third user, in which the instructions, when executed by the at least one processor, further direct the at least one processor to: receive from the second user a request to purchase shares mutually exclusive to a purchase of a third user, in which the request comprises a request to sell against a purchase of the third user; based on the request to sell against the third user, transmit to the third user a request to make a purchase mutually exclusive to a purchase of the second user; and receive from the third user an acceptance of the request to make a sell mutually exclusive to a purchase of the second user, in which the acceptance comprises a selection by the third user of a possible future state that is mutually exclusive to a possible future market selected by the second user.  Though the process of development . . . (para.26-27, 35—discusses wagers and payout amount determined based upon artist and brand name, for example; para.12-13--discusses alternative embodiment allowing users to compete against one another).  It would have been obvious to one have ordinary skill in the art at the time of the effective filing date to provide an additional platform to allow users to buy or sell shares, thus competing against one another.

As per claim 3, in which the first possible future market is comprised from at least one of the following: the artist’s music, the artist’s social media following, the artist’s political views, the artist’s statements about another, the artist’s latest purchase, the .
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest NPL is “Art as an investment and conspicuous consumption good,” BR Mandel - American Economic Review, 2009 - aeaweb.org.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691